DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama (US 20170094236 A1) and Zhao et al. (US 20140031659 A1) in view of Hennenfent (US 20160188813 A1).

As per claim 1, Kiriyama discloses
a processor configured to: ([0045], controller)
acquire information from an information providing device, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with a medical practice of the plurality of medical practices ([176-0178, 0180-0186], See Figs. 12A/B and 13A/B, The vital data of the patient would be updated in real time for the surgeon.);
select a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, a change in the quantitative numerical value ([176-0178, 0184-0186], See Figs. 12A/B and 13A/B, The vital data and surgery aid information are displayed for the surgeon.);  
a control unit that is configured to control an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an operation state of an optical system that scans an irradiation position of the drawing light so as to draw the image data ([0043-0045, 0052-0053], See Fig. 1, The imaging irradiation device would be able to scan the light source to draw the image for the surgeon.), but fails to disclose generate image data related to the selected quantitative numerical value and store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other.  
However, Zhao discloses generate image data related to the selected quantitative numerical value ([0037, 0058-0062, 0080-0083], See Fig. 4A-D, The system can determine if blood is at a location by comparing textures or using a blood indication threshold ratio. Overlay information is displayed over the bleeding target.). 
However, Hennenfent discloses store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other ([0070], A database of a plurality of medical practices with associated quantitative numerical values.). Kiriyama and Zhao in view of Hennenfent are analogous art pertaining to medical practices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of medical practices stored in memory with associated quantitative numerical values. Storing a plurality of medical practices and selecting from them a best practice would help the medical practitioner perform their duties.

As per claim 2, claim 1 is incorporated and Kiriyama discloses
the light source is a laser source ([0044], See Fig. 1).  

As per claim 5, claim 1 is incorporated and Kiriyama fails to disclose processor is configured to select the quantitative numerical value to be drawn46SP367927WO0 further based on an output from a manipulation unit manipulated by the medical practitioner.
However, Zhao discloses processor is configured to select the quantitative numerical value to be drawn46SP367927WO0 further based on an output from a manipulation unit manipulated by the medical practitioner ([0138], A user can control the bleed . Kiriyama in view of Zhao are analogous art pertaining to displaying information. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the user control the bleed detection process. The information displayed would be more suitable to the operation being performed by the user with control.

As per claim 10, claim 1 is incorporated and Kiriyama in view of Zhao disclose
selection of the quantitative numerical value to be drawn is further based on fact that the quantitative numerical value measured by the information providing device has reached a predetermined threshold ([0037, 0058-0062, 0080-0083], See Fig. 4A-D, A blood indication threshold or comparing textures to see if blood is present.). 

As per claim 11, claim 1 is incorporated and Kiriyama discloses
the processor further configured to process a captured image from an imaging device that images information displayed on the information providing device to acquire the information from the information providing device ([0049, 0112-0114]).  

As per claim 12, Kiriyama discloses
a processor ([0045], controller)

acquiring, by the processor, information from an information providing device that provides the information related to a medical practice of the plurality of medical practices or a condition of a patient, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with the medical practices ([176-0178, 0184-0186], See Figs. 12A/B and13A/B, Surgery aid information and vital data displayed near the surgery.);
selecting, by the processor, a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, and a change of the quantitative numerical value ([176-0178, 0184-0186], See Figs. 12A/B and 13A/B, The vital data and surgery aid information are displayed for the surgeon.);
controlling, by the processor an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an operation state of an optical system that scans an irradiation position of the drawing light so as to draw the image data ([0043-0045, 0052-0053], See Fig. 1, The imaging irradiation device would be able to scan the light source to draw the image for the surgeon.), but fails to disclose generating, by the processor, image data based on the selected quantitative numerical value and storing, by a processor, a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other.  
However, Zhao discloses generating, by the processor, image data based on the selected quantitative numerical value ([0037, 0058-0062, 0080-0083], See Fig. . Kiriyama in view of Zhao are analogous art pertaining to surgery. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to capture images and determine bleeding. The bleeding detection would help the surgeon determine where the bleeding started.  
However, Hennenfent discloses storing, by a processor, a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other ([0070], A database of a plurality of medical practices with associated quantitative numerical values.). Kiriyama and Zhao in view of Hennenfent are analogous art pertaining to medical practices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of medical practices stored in memory with associated quantitative numerical values. Storing a plurality of medical practices and selecting from them a best practice would help the medical practitioner perform their duties.

As per claim 13, Kiriyama discloses
acquiring information from an information providing device that provides the information related to a medical practice of the plurality of medical practices or a condition of a patient, wherein the information includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with the medical practice ([176-0178, 0180-0186], See Figs. 12A/B and 13A/B, The vital data of the patient would be updated in real time for the surgeon.); 
generating image data related to the acquired information, wherein the information includes a plurality of quantitative numerical values ([176-0178, 0184-0186], See Fig. 13b, Surgery aid information displayed near the surgery. The vital data of the patient would be measured in real time for the surgeon.);
selecting a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, and a change of the quantitative numerical value ([176-0178, 0184-0186], See Figs. 12A/B and 13A/B, The vital data and surgery aid information are displayed for the surgeon.);
controlling an operation state of an optical system that scans an installation position of a light source irradiating drawing light having illuminance visually recognizable under a shadowless lamp or an irradiation position of the drawing light so as to draw the image data ([0043-0045, 0052-0053], See Fig. 1, The imaging irradiation device would be able to scan the light source to draw the image for the surgeon.), but fails to disclose generating image data based on the selected quantitative numerical value and storing a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other.  
However, Zhao discloses generating image data based on the selected quantitative numerical value ([0037, 0058-0062, 0080-0083], See Fig. 4A-D, The system can determine if blood is at a location by comparing textures or using a blood . Kiriyama in view of Zhao are analogous art pertaining to surgery. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to capture images and determine bleeding. The bleeding detection would help the surgeon determine where the bleeding started.  
However, Hennenfent discloses storing a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other ([0070], A database of a plurality of medical practices with associated quantitative numerical values.). Kiriyama and Zhao in view of Hennenfent are analogous art pertaining to medical practices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of medical practices stored in memory with associated quantitative numerical values. Storing a plurality of medical practices and selecting from them a best practice would help the medical practitioner perform their duties.

Claim 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama, Zhao et al. and Hennenfent in view of Uchikubo (US 20030046562 A1).

As per claim 3, claim 1 is incorporated and Kiriyama fails to disclose the processor is further configured to acquire header information indicating a type of the information related to the quantitative numerical value.
	However, Uchikubo discloses the processor is further configured to acquire header information indicating a type of the information related to the quantitative numerical value ([0060-0067], See Fig. 4A-C, Headers for the type of information displayed.). Kiriyama, Zhao and Hennenfent in view of Uchikubo are analogous art pertaining to displaying information. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a header for the information displayed. The header would confirm the information displayed to remote viewers.

As per claim 7, claim 1 is incorporated and Kiriyama fails to disclose the selection of the quantitative numerical value to be drawn is further based on a change of a setting value of the information providing device. 
However, Uchikubo discloses the selection of the quantitative numerical value to be drawn is further based on a change of a setting value of the information providing device ([0090-0092], See Fig. 3, The information is updated for the electric knife.).  Kiriyama, Zhao ad Hennenfent in view of Uchikubo are analogous art pertaining to surgery. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have electric knife information updated in real time. The updating of information in real time would help the remote supporting operator keep track of the state of the surgery ([0092]).

As per claim 8, claim 1 is incorporated and Kiriyama fails to disclose the selection of the quantitative numerical value to be drawn is further based on an operation state of the information providing device.
the selection of the quantitative numerical value to be drawn is further based on an operation state of the information providing device ([0090-0092], See Fig. 3, The information is updated for the electric knife and related information.).  Kiriyama, Zhao and Hennenfent in view of Uchikubo are analogous art pertaining to surgery. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have electric knife information updated in real time. The updating of information in real time would help the remote supporting operator keep track of the state of the surgery ([0092]).  

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama, Miyaki et al. (US 20060050188 A1) and Zhao et al. in view of Hennenfent.

As per claim 19, Kiriyama discloses
a light source configured to irradiate drawing light having illuminance visually recognizable under a shadowless lamp ([0057, 176-0178, 0184-0186], See Figs. 1 and 13b, The image is recognizable under a shadowless lamp.); 
an optical system configured to scan an irradiation position of the drawing light ([0043-0045, 0052-0053], See Fig. 1, The imaging irradiation device would be able to scan the light source to draw the image for the surgeon.);
a processor configured to: ([0045], controller)
acquire information from an information providing device, wherein the information49SP367927WO00 includes the plurality of quantitative numerical values to be grasped by a medical practitioner involved with a medical practice of the plurality of medical practices ([176-0178, 0184-0186], See Fig. 13b, Surgery aid information displayed near the surgery. The vital data of the patient would be measured in real time for the surgeon.); and
select a quantitative numerical value to be drawn from the plurality of quantitative numerical values based on an association of the medical practice and the quantitative numerical value in the stored database, and a change of the quantitative numerical value ([176-0178, 0184-0186], See Figs. 12A/B and 13A/B, The vital data and surgery aid information are displayed for the surgeon.);
control an installation position of the light source or an operation state of the optical system so as to draw the image data ([0043], control device 230); and 
a screen: a substrate including a predetermined material ([0180], See Fig. 12b), but fails to disclose a selective reflection layer having a reflectance for a wavelength of the drawing light from the information drawing device, the reflectance being higher than a reflectance for a wavelength of other light, on the substrate, generate image data related to the selected quantitative numerical value and store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other .
However, Miyaki discloses a selective reflection layer having a reflectance for a wavelength of the drawing light from the information drawing device, the reflectance being higher than a reflectance for a wavelength of other light, on the substrate ([0083-0084], See Fig. 6). Kiriyama in view of Miyaki are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of 
However, Zhao discloses generate image data related to the selected quantitative numerical value ([0037, 0058-0062, 0080-0083], See Fig. 4A-D, The system can determine if blood is at a location by comparing textures or using a blood indication threshold ratio. Overlay information is displayed over the bleeding target.). Kiriyama and Miyaki in view of Zhao are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to capture images and determine bleeding. The bleeding detection would help the surgeon determine where the bleeding started.  
However, Hennenfent discloses store a database in which a plurality of medical practices and a plurality of quantitative numerical values are associated with each other ([0070], A database of a plurality of medical practices with associated quantitative numerical values.). Kiriyama and Zhao in view of Hennenfent are analogous art pertaining to medical practices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of medical practices stored in memory with associated quantitative numerical values. Storing a plurality of medical practices and selecting from them a best practice would help the medical practitioner perform their duties.

As per claim 20, claim 19 is incorporated and Kiriyama in view of Miyaki discloses 
the selective reflection layer is configured with a multilayer film in which materials that have different refractive indexes are alternately stacked ([0083-0084], See Fig. 6, Alternating high and low reflective layers.).

As per claim 21, claim 19 is incorporated and Kiriyama discloses
the screen further comprises a holder to place the screen within a field of view of the medical practitioner on a side opposite to a surface on which the selective reflection layer is formed or on a side surface of the screen ([0176-0180], projecting surgery aid information 151).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama, Miyaki et al., Zhao et al. and Hennenfent in view of Eldridge et al. (US 4944311 A).

As per claim 22, claim 21 is incorporated and Kiriyama fails to disclose the holder is bendable.
However, Eldridge teaches the holder is bendable (Col. 4 lines 3 to 49, See Figs. 1-3, The surgical drape has deformable portions 30 to form holders.). Kiriyama, Miyaki, Zhao and Hennenfent in view of Eldridge are analogous at pertaining to surgical equipment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a surgical drape act as the bendable holder. The bendable holder would be able to hold items such as a reflective surface.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama, Miyaki et al., Zhao et al. and Hennenfent in view of Kung et al. (US 20100265193 A1).

As per claim 23, claim 19 is incorporated and Kiriyama fails to disclose a water repellent layer on the selective reflection layer.
However, Kung discloses a water repellent layer on the selective reflection layer ([0060], A water–proof layer over a display.). Kiriyama, Miyaki, Zhao and Hennenfent in view of Kung are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a protective layer over a display surface. The water-proof layer would be used to protect the display from damage. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama, Zhao et al. and Hennenfent in view of Boss et al. (US 20170249552).

As per claim 24, claim 1 is incorporated and Kiriyama fails to disclose the processor is further configured to: detect whether a frequency of a word related to the medical practice and spoken by the medical practitioner is greater than a predetermined frequency; estimate a type of the medical practice that the medical practitioner is involved with based on a detection that the frequency of the word is greater than the predetermined frequency, wherein the selection of the quantitative numerical value to be drawn is further based on the estimated type of the medical practice.
However, Boss discloses the processor is further configured to: detect whether a frequency of a word related to the medical practice and spoken by the medical practitioner is greater than a predetermined frequency; estimate a type of the medical practice that the medical practitioner is involved with based on a detection that the frequency of the word is greater than the predetermined frequency, wherein the selection of the quantitative numerical value to be drawn is further based on the estimated type of the medical practice ([0066], See Fig. 3A, The response of opening a client folder or a restaurant finder application would meet a predetermined frequency before occurring.). Kiriyama, Zhao and Hennenfent in view of Boss are analogous art pertaining to user interaction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to be able to open an application in response to user stimulus. The keyword recognition and response would provide convenience to the user without further action ([0010]).  

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 12, 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ANDREW LEE/Examiner, Art Unit 2624                           

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624